Case 14-34439-sgj13 Doc 70 Filed 10/24/18               Entered 10/24/18 07:14:44         Page 1 of 1



Office of the Standing Chapter 13 Trustee
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


IN RE:                                                                      CASE NO: 14-34439-SGJ-13
PAUL SAPUTO
           DEBTOR


       NOTICE OF WITHDRAWAL OF TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO
                                  COOPERATE

TO THE HONORABLE STACEY G. C. JERNIGAN, BANKRUPTCY JUDGE:

COMES NOW, Thomas D. Powers , Standing Chapter 13 Trustee, to file this Notice of Withdrawal and would
respectfully show the following:

The Trustee had filed a Trustee's Motion to Dismiss for Failure to Cooperate.

The matter was set for hearing and a pre-hearing conference as noted above. At the pre-hearing conference the
Trustee's attorney announced that he wished to withdraw the Trustee's Motion to Dismiss for Failure to
Cooperate.



                                                          Respectfully submitted,

                                                          /s/ Thomas D. Powers
                                                          State Bar No. 16218700
